DETAILED ACTION
Claims 11 - 19 of U.S. Application No. 16641009 filed on 02/21/2020 are presented for examination. Claims 1 -10 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/2020, and 09/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more connection elements have ports for more than two winding pieces” as in claim 18, and the “one or more connection elements have an internal collection and/or distribution channel that is connected to at least three of the ports for the winding pieces” as in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 16, 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinert (US 20170126084; hereinafter, “Schweinert”) in view of Nakamura et al. (US 6476530; hereinafter, “Nakamura”).
Regarding claim 11: Schweinert discloses a winding piece (1; fig. 1) that is provided to be inserted into one or more grooves (the spaces between anchor heads can be led (since the conductor 1 is hollow, it “can” host a coolant).

    PNG
    media_image1.png
    531
    903
    media_image1.png
    Greyscale

Schweinert does not disclose that the winding piece has a first portion having a rectangular profile and two end portions having a round profile.
Nakamura discloses a winding piece (121; fig. 10 or 323 in fig. 13) has a first portion (annotated fig. 10 below) having a rectangular profile (as seen in fig. 12) and two end portions having a round profile (fig. 10) to increase the slot fill ratio while ease working with the coil ends (abstract last 3 lines), thus to increase the machine output and ease its manufacturing.

    PNG
    media_image2.png
    500
    545
    media_image2.png
    Greyscale


Regarding claim 12/11: Schweinert in view of Nakamura disclose the limitations of claim 11 but does not disclose that the winding piece is formed in the shape of a hairpin.
Nakamura further discloses that the winding piece (121) is formed in the shape of a hairpin (fig. 10).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the winding piece of Schweinert in view of Nakamura with the winding piece is formed in the shape of a hairpin as further disclosed by Nakamura since hair pin conductors are known for its easy winding and high output.
Regarding claim 13/11: Schweinert in view of Nakamura disclose the limitations of claim 11 and Schweinert further discloses that the winding piece (1) is produced from copper, aluminum or an alloy of copper and aluminum (copper alloy; para [0079]).
Regarding claim 14/11: Schweinert in view of Nakamura disclose the limitations of claim 11 and Schweinert further discloses electrical machine (20) having an electrical winding (24, 25, and 26 made of winding piece 1) for generating an electromagnetic 
Regarding claim 15/14/11: Schweinert in view of Nakamura disclose the limitations of claim 14 and Schweinert further discloses the winding pieces (1) are connected to one another via one or more connection elements (10; fig. 3, and 18).
Regarding claim 16/15/14/11: Schweinert in view of Nakamura disclose the limitations of claim 15 and Schweinert further discloses the connection elements (10) are formed to be tubular (see connection element 15 in fig. 6) and each connection element has a round inner cross-section (the inlets of conductors 1) on two ends thereof (the openings to interior 12) which is adjusted to the round profile of the two end portions of the winding pieces (hollow conductor opening 13; fig. 6).
Regarding claim 18/15/14/11: Schweinert in view of Nakamura disclose the limitations of claim 15 and Schweinert further discloses the one or more connection elements (10) have ports for more than two winding pieces (as seen in fig. 6, the port 15 has openings for 6 winding pieces).
Regarding claim 19/18/15/14/11: Schweinert in view of Nakamura disclose the limitations of claim 18 and Schweinert further discloses the one or more connection elements (10) have an internal collection and/or distribution channel (12) that is connected to at least three (however 2 are shown in fig. 5, para [0083] discloses it could be implemented by any number of elements 15, thus 3 ports are disclosed) of the ports (15) for the winding pieces (10).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schweinert in view of Nakamura as applied to claim 15, and in further view of Ho et al. (US 9515530; Hereinafter, “Ho”).
Regarding claim 17/15/14/11: Schweinert in view of Nakamura disclose the limitations of claim 15 but does not disclose that the connection elements are curved in the shape of arcs.
Ho discloses that the connection elements (13a, and 13b) are curved in the shape of arcs (fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have shaped the connection elements of Schweinert in view of Nakamura to be curved in the shape of arcs as disclosed by Ho to partially match the shape of the stator, thus to maximize the amount of connected winding pieces in a simple manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2897382		a dynamoelectric machine is provided with a winding comprising hollow conductors containing passageways along which cooling liquid can flow, said conductors being arranged to form at least two parallel paths for cooling liquid, and in which the passageways in conductors forming different paths are interconnected at points which in operation of the machine are at equal potentials so that a continuous circuit for cooling liquid is provided along one path and returning along another path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832